Exhibit 10.2

Loan No. RIE539T07

MULTIPLE ADVANCE TERM LOAN SUPPLEMENT

THIS SUPPLEMENT to the Master Loan Agreement dated May 23, 2005 (the “MLA”), is
entered into as of February 14, 2007 between CoBANK, ACB (“CoBank”) and DAKOTA
GROWERS PASTA COMPANY, INC., Carrington, North Dakota (the “Company”).

SECTION 1.         The Term Loan Commitment.  On the terms and conditions set
forth in the MLA and this Supplement, CoBank agrees to make loans to the Company
from time to time during the period set forth below in an aggregate principal
amount not to exceed $20,000,000.00 (the “Commitment”).  Under the Commitment,
amounts borrowed and later repaid may not be reborrowed.

SECTION 2.         Purpose.  The purpose of the Commitment is to fund a Treasury
Stock repurchase.

SECTION 3.         Term.  The term of the Commitment shall be from the date
hereof, up to and including April 30, 2007, or such later date as CoBank may, in
its sole discretion, authorize in writing.

SECTION 4.         Interest.  The Company agrees to pay interest on the unpaid
balance of the loans in accordance with one or more of the following interest
rate options, as selected by the Company:

(A)     7–Day LIBOR Index Rate.  At a rate (rounded upward to the nearest
1/100th and adjusted for reserves required on “Eurocurrency Liabilities” (as
hereinafter defined) for banks subject to “FRB Regulation D” (as hereinafter
defined) or required by any other federal law or regulation) per annum equal at
all times to the annual rate quoted by the British Bankers Association (the
“BBA”) at 11:00 a.m. London time for the offering of seven (7)-day U.S. dollars
deposits, as published by Bloomberg or another major information vendor listed
on BBA’s official website on the first U.S. Banking Day (as hereinafter defined)
in each week with such rate to change weekly on such day plus the Performance
Pricing Adjustments, if any, set forth in Section 4(D) below.  The rate shall be
reset automatically, without the necessity of notice being provided to the
Company or any other party, on the first U.S. Banking Day of each succeeding
week and each change in the rate shall be applicable to all balances subject to
this option and information about the then current rate shall be made available
upon telephonic request.  For purposes hereof:  (a) “U.S. Banking Day” shall
mean a day on which CoBank is open for business and banks are open for business
in New York, New York; (b) “Eurocurrency Liabilities” shall have meaning as set
forth in “FRB Regulation D”; and (c) “FRB Regulation D” shall mean Regulation D
as promulgated by the Board of Governors of the Federal Reserve System, 12 CFR
Part 204, as amended.

(B)     Quoted Rate.  At a fixed rate per annum to be quoted by CoBank in its
sole discretion in each instance.  Under this option, rates may be fixed on such
balances and for such periods, as may be agreeable to CoBank in its sole
discretion in each instance, provided that:  (1) the minimum fixed period shall
be 180 days; (2) amounts may be fixed in increments of $500,000.00 or multiples
thereof; and (3) the maximum number of fixes in place at any one time shall be
10.


--------------------------------------------------------------------------------


(C)     LIBOR.  At a fixed rate per annum equal to “LIBOR” (as hereinafter
defined) plus the Performance Pricing Adjustments set forth in Section 4(D)
below.  Under this option:  (1) rates may be fixed for “Interest Periods” (as
hereinafter defined) of 1, 2, 3 or 6 months as selected by the Company; (2)
amounts may be fixed in increments of $500,000.00 or multiples thereof; (3) the
maximum number of fixes in place at any one time shall be 10; and (4) rates may
only be fixed on a “Banking Day” (as hereinafter defined) on 3 Banking Days’
prior written notice.  For purposes hereof:  (a) “LIBOR” shall mean the rate
(rounded upward to the nearest sixteenth and adjusted for reserves required on
“Eurocurrency Liabilities” (as hereinafter defined) for banks subject to “FRB
Regulation D” (as herein defined) or required by any other federal law or
regulation) quoted by the British Bankers Association (the “BBA”) at 11:00 a.m.
London time 2 Banking Days before the commencement of the Interest Period for
the offering of U.S. dollar deposits in the London interbank market for the
Interest Period designated by the Company; as published by Bloomberg or another
major information vendor listed on BBA’s official website; (b) “Banking Day”
shall mean a day on which CoBank is open for business, dealings in U.S. dollar
deposits are being carried out in the London interbank market, and banks are
open for business in New York City and London, England; (c) “Interest Period”
shall mean a period commencing on the date this option is to take effect and
ending on the numerically corresponding day in the next calendar month or the
month that is 2, 3 or 6 months thereafter, as the case may be; provided,
however, that:  (i) in the event such ending day is not a Banking Day, such
period shall be extended to the next Banking Day unless such next Banking Day
falls in the next calendar month, in which case it shall end on the preceding
Banking Day; and (ii) if there is no numerically corresponding day in the month,
then such period shall end on the last Banking Day in the relevant month; (d)
“Eurocurrency Liabilities” shall have meaning as set forth in “FRB Regulation
D”; and (e) “FRB Regulation D” shall mean Regulation D as promulgated by the
Board of Governors of the Federal Reserve System, 12 CFR Part 204, as amended.

(D)     Performance Pricing Adjustments.  The interest rate spread parameters
set forth in Subsection (A) and(C) above shall be either increased or decreased
in accordance with the following schedule:

Total Debt to EBITDA (MLA,
Section 10(B))

 

LIBOR Interest Rate
Spread

 

7-Day LIBOR Interest
Rate Spread

 

 

 

 

 

Equal to or greater than 4.00 to
1.00

 

+ 275 basis points

 

+ 275 basis points

Equal to or greater than 3.50 to
1.00 but less than 4.00 to 1.00

 

+ 250 basis points

 

+ 250 basis points

Equal to or greater than 3.00 to
1.00 but less than 3.50 to 1.00

 

+ 225 basis points

 

+ 225 basis points

Equal to or greater than 2.50 to
1.00 but less than 3.00 to 1.00

 

+ 200 basis points

 

+ 200 basis points

Less than 2.50 to 1.00

 

+ 175 basis points

 

+ 175 basis points

 

The initial spreads shall be those applicable to Total Debt to EBITDA of less
than 2.50 to 1.00.  The applicable interest rate adjustment shall:  (i) be
considered as of each fiscal quarter end based on the quarterly Compliance
Certificate provided by the Company under Section 8(H)(vii) of the MLA; (ii)
become effective as of the first day of the fiscal quarter following receipt of
such information by

2


--------------------------------------------------------------------------------


CoBank, and (iii) shall be effective on a prospective basis only and shall not
affect existing fixed rate pricing.

The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options.  Upon the expiration of any fixed rate period, interest
shall automatically accrue at the variable rate option unless the amount fixed
is repaid or fixed for an additional period in accordance with the terms
hereof.  Notwithstanding the foregoing, rates may not be fixed in such a manner
as to cause the Company to have to break any fixed rate balance in order to pay
any installment of principal.  All elections provided for herein shall be made
electronically (if applicable), telephonically or in writing and must be
received by CoBank not later than 12:00 Noon Company’s local time in order to be
considered to have been received on that day; provided, however, that in the
case of LIBOR rate loans, all such elections must be confirmed in writing upon
CoBank’s request.  Interest shall be calculated on the actual number of days
each loan is outstanding on the basis of a year consisting of 360 days and shall
be payable monthly in arrears by the 20th day of the following month or on such
other day in such month as CoBank shall require in a written notice to the
Company; provided, however, in the event the Company elects to fix all or a
portion of the indebtedness outstanding under the LIBOR interest rate option
above, at CoBank’s option upon written notice to the Company, interest shall be
payable at the maturity of the Interest Period and if the LIBOR interest rate
fix is for a period longer than 3 months, interest on that portion of the
indebtedness outstanding shall be payable quarterly in arrears on each
three-month anniversary of the commencement date of such Interest Period, and at
maturity.

SECTION 5.         Promissory Note.  The Company promises to repay the loans as
follows:  (1) in 14 equal, consecutive quarterly installments of $1,350,000.00,
with the first such installment due on May 20, 2011, and the last such
installment due on August 20, 2014; and (2) followed by a final installment in
an amount equal to the remaining unpaid principal balance of the loans on
November 20, 2014.  If any installment due date is not a day on which CoBank is
open for business, then such installment shall be due and payable on the next
day on which CoBank is open for business.  In addition to the above, the Company
promises to pay interest on the unpaid principal balance hereof at the times and
in accordance with the provisions set forth in Section 4 hereof.

SECTION 6.         Prepayment.  Subject to the broken funding surcharge
provision of the MLA, the Company may on one Business Day’s prior written notice
prepay all or any portion of the loan(s).  Unless otherwise agreed by CoBank,
all prepayments will be applied to principal installments in the inverse order
of their maturity and to such balances, fixed or variable, as CoBank shall
specify.

SECTION 7.         Loan Origination Fee.  In consideration of the Commitment,
the Company agrees to pay to CoBank on the execution hereof a loan origination
fee in the amount of $30,000.00.

SECTION 8.         Additional Conditions Precedent.  In addition to the
Conditions Precedent set forth in the MLA, CoBank’s obligation to extend credit
hereunder shall be conditioned upon the receipt by CoBank, in form and content
acceptable to CoBank, of:

(A)  Evidence of Capital.  Such evidence as CoBank may require that the Company
has obtained additional equity capital of no less than 50% of the Company’s
treasury stock repurchase value with terms and conditions acceptable to CoBank.

3


--------------------------------------------------------------------------------


(B) Consent to Additional Borrowings by Institutional Lenders.  Such evidence as
CoBank may require that the Institutional Lenders including Babson Capital
Management LLC, The Canada Life Assurance Company, and Security Financial Life
Insurance Co. have consented to CoBank lending additional debt as required by
the inter-creditor agreement.

IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.

CoBANK, ACB

DAKOTA GROWERS PASTA

 

COMPANY, INC.

 

 

By:

 

 

By:

/s/  Edward Irion

 

 

 

Title:

 

 

Title:

CFO

 

 

4


--------------------------------------------------------------------------------